Citation Nr: 1745325	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1952.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has been shown to be in need of regular aid and attendance by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance, or on account of being permanently housebound, due to service-connected disabilities, have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is payable if as the result of service connected disability, the veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; (2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; (3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; (4) Inability to attend to the wants of nature; or (5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  

An individual who is bedridden by reasons of service connected disability shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.

Under 38 U.S.C.A. § 1114(s), SMC is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  

The Veteran is service-connected for the following disabilities: intervertebral disc syndrome (IVDS) of the lumbar spine, rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; hemorrhoids, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined evaluation is 70 percent.

Upon review of the record, the evidence is at least in equipoise as to whether the Veteran is in need of SMC based on the need for aid and attendance.

VA treatment records include a February 2016 treatment note where it was indicated that the Veteran had recently fallen due to weakness in his knees and hips.  He was unable to pick himself up and it was noted that his spouse had to call the paramedics to assist him off the floor.  He also reported that he could not take care of himself and needed assistance from his wife.  A separate February 2016 VA emergency nurse note indicated that he was "very weak in his legs" and had a history of falling.  

The evidence also includes a June 2016 VA aid and attendance or housebound examination report.  The examiner indicated that the Veteran was not permanently bedridden and was not currently hospitalized.  It was further noted that he could travel beyond his current domicile, but required accompaniment of a family member.  He was noted to have a transport chair and a walker to assist with ambulation.  

Imbalance was indicated to "constantly" affect his ability to ambulate.  He needed assistance with cutting his food, bathing, dressing, grooming, and toileting.  He could not walk without the assistance of another person and used a wheelchair and walker.  Best corrected vision was not worse that 5/200 in both eyes.  The examiner also noted that the Veteran had fallen  twice in the past month and his spouse had to call an ambulance service to pick him up off the floor.  

In an accompanying June 2016 VA medical opinion, the examiner stated that the Veteran's IVDS with limitation of motion of the lumbar spine and radiculopathy of the right and left lower extremities were contributing to his inability to ambulate safely.  He had fallen twice in the past month and was seen at the Reno VA emergency room.  Although his service-connected hemorrhoids and tinnitus were noted to be stable and not a major contributing factor to his disabilities, the examiner stated that the Veteran's spine conditions were "a major impairment to the veteran's ability to do selfcare."  

Moreover, the examiner stated that, while his legal blindness and cognitive disorder contributed to his inability to do selfcare, his service-connected lumbar spine disability and radiculopathy of the right and left lower extremities were "currently of greater concern and contributing to his inability to ambulate safely, as witnessed by the recent falls."

The above evidence demonstrates that entitlement to SMC based on aid and attendance is warranted.  The Veteran has been shown to need assistance with ambulation and has had a history of falling due to weakness in his legs, which has been found to be, at least in part, as a result of his service-connected disabilities spine and radiculopathy disabilities.  It has also been shown that he is unable to travel outside the home without assistance of others and is unable to prepare his own meals, bathe, and attend to his wants of nature.  He has also been found to require assistance on a regular basis to protect himself from the dangers of his daily environment (e. g., falling).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the criteria for SMC under 38 C.F.R. § 3.352(a) have been met.  Therefore, the appeal is granted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



ORDER

SMC based on the need for regular aid and attendance or for being housebound is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


